DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
A system and method for recovering and treating residues with various sorting elements to produce a granulate that can be utilized as a reducing agent is known in the sorting arts (see e.g., US 3,790,091 as previously cited and US 8,267,336; fig. 1 and 2; col. 5-8 teaching refining process for producing a granulate fraction which may be used as a reducing agent).  Examiner, however, concurs with Applicant’s arguments (8/06/2021) in that the amended features of- 
a second plant part including:
 a means to treat and size the plastic materials, the means to treat and size the plastic materials being a second dry system for cutting and/or grinding the plastic materials to transform said plastic materials into a granular additive material usable as a reducing agent for iron and steel production plants, and
 a thermomechanical transformation system configured to transform the plastic materials into a series of briquettes or compact cylinders, said second dry system for cutting and/or grinding the plastic materials being located downstream of said thermomechanical transformation system (claim 17 and related method steps)
render the invention novel and non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
	

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
September 20, 2021